DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 07/13/2022 following the Non-Final Rejection of 04/14/2022. Claims 1 and 6 were amended; claims 4-5 were cancelled. Claims 1-3 and 6-21 are currently pending with claims 14-21 being withdrawn from consideration as belonging to a nonelected group.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 07/13/2022, with respect to claim 6 rejected under 35 USC § 112(b) have been fully considered and are persuasive.  The rejection of 04/14/2022 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 07/13/2022, with respect to the rejection(s) of claim(s) under 35 USC § 102 and most of the rejections under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments made to the claims.
Applicant’s arguments, see Remarks, filed 07/13/2022, with respect to claims rejected under 35 USC § 103 under Bendel and Kondo have been fully considered but they are not persuasive. The rejections of 04/14/2022 are maintained. 

Applicant's point on page 12-13 that the bulkhead of Kondo, as used to modify Bendel, “is specifically designed as a pressure bulkhead for the fuselage of an airplane and, as such, the bulkhead is closed; i.e. it has no opening since it is designed to form a fluid tight seal” and that “there is no teaching or suggestion found in Kondo that reinforcing structure 13 would be sufficient for supporting any other type of bulkhead or any other components, particularly those found in a wind turbine blade” was not found persuasive by Examiner. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that ‘the bulkhead of Kondo could not be used as a used in a wind turbine blade’, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Applicant's point on page 14 of Remarks that “there is no teaching or suggestion found in either Bendel or Kondo that [the] reinforcing structure 13 would be compatible with the bulkhead of Bendel, could be physically attached to the bulkhead of Bendel, or could withstand the stresses and forces which are particular to wind turbine blades, such as that of Bendel reference” was not found persuasive by Examiner. Prior art Kondo discloses in para. 26 that “The reinforcing structure 13 may be attached to the bulkhead web 12 by adhesive bonding and/or mechanical fasteners, as is well known in the art”. Additionally, it does not appear that the forces/stresses that an airplane bulkhead of a fuselage would be so extremely different from that of a wind turbine blade that the teaching of Kondo would not be pertinent to wind turbine blades. 

Applicant's point on page 14 of Remarks that “there is not teaching or suggestion found in Kondo that reinforcing structure 13 has the size, shape, structural strength or overall configuration to provide support for the mounting of any additional components” was not found persuasive by Examiner.
The mere presence of the reinforcing structure would provide support (i.e. give assistance to) for mounting of any additional components by providing more mounting locations and increasing the structural rigidity of the bulkhead element. Further, “additional components” is quite broad, thus the structure required to satisfy this limitation would be broad as well (for example, pressure review valves, entry hatches, sensors, etc.). Bendel as modified by the reinforcing structure of Kondo would have a frame structure which provides support for mounting of additional components since the reinforcing structure would ‘increase the strength of the bulkhead’ as taught by Kondo.

Applicant's point on page 14 of remarks that that “Kondo is entirely silent with regards to the capabilities of reinforcing structure 13 for any purpose other than supporting relatively thin web 12” is not found persuasive by the examiner. 
While the disclosure of Kondo and Bendel are related to bulkheads in different applications, they are still considered analogous art since they are related to the general field of endeavor of bulkheads. As such, the prior art is still relevant to the instant application. Kondo’s teaching that the reinforcing structure 13 “provides sufficient strength and stiffness to help the bulkhead web 12 resist deformation due to the pressurized load” in para. 26 more or less means that the reinforcing structure helps provide strength and stiffness for the bulkhead against load and deformation (the particular load in Kondo being pressurized load). This teaching translates to one of ordinary skill in the art that modifying Bendel would to obtain the benefit of increased strength and stiffness. 

Applicant's point on page 15 of Remarks that no foundation for the combination is found in Kondo since Kondo neither teaches nor suggests that reinforcing structure 13 would be compatible with the bulkhead of Bendel’ is not found persuasive by the examiner. The point made by applicant appears to be direct toward the idea of teaching away. Currently, there is no section presented in Bendel which would discourage using the teaching of Kondo to modify Bendel. Thus, the combination would not be considered teaching away. It does not appear that Applicant brings up any particular recitations in the prior art which would disclose the modification of Bendel and Kondo. 

Applicant's point on page 15 of Remarks that “neither Kondo nor Bendel teaches or suggests: ‘wherein said frame structure is configured to provide support for mounting of additional components’” is not found persuasive by the examiner. The reinforcing structure of Kondo, as used to modify Bendel, would provide support, i.e. aid, for mounting of additional components by increasing the strength and stiffness of the bulkhead unit and/or by providing more attaching means for additional components. Additionally, since a 112(f) interpretation is not applied to the claim limitation “additional components” or similarly drafted limitations, the claim language isn’t restricted to only examples listed in the instant specification. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0164144, herein referenced as Bendel, in view of US 2009/0242701, herein referenced as Kondo.
Regarding Claim 1, Bendel recites a bulkhead unit (shown in fig. 2) for a wind turbine blade (14 fig. 2), the wind turbine blade comprising a blade shell (see shell of blade 14 in fig. 2) defining a blade root portion (rotor blade root 16 fig. 2) having an inner blade surface (see inner surface of blade 14 in fig. 2), 
wherein the bulkhead unit comprises a bulkhead element (bulkhead 22 fig. 2 shown to extend substantially radially) substantially extending in a radial direction, the bulkhead element (22 fig. 3) having a first side surface and a second side surface facing in opposite longitudinal directions (see sides of bulkhead 22 in fig. 3; on side facing the tip and the other facing towards the root end in fig. 2) and a first peripheral edge facing the inner blade surface of the wind turbine blade when installed (see outer periphery of 22 attached to inner surface of the root end 16 in fig. 2), 
wherein outer dimensions of the bulkhead element substantially correspond to inner dimensions of the blade root portion (shown in fig. 2), [and has additional components mounted thereto] (“a hatch on the access opening 24” para. 40. The plurality of access openings 24 would mean a plurality of associated hatches and their corresponding components for an access system).  

However, Bendel fails to anticipate wherein the bulkhead unit further comprises a frame structure extending in the radial direction, wherein the frame structure is configured to be attached to at least the bulkhead element and to arranged relative to said first or second side surface, wherein said frame structure is configured to provide support for mounting of additional components,
wherein the frame structure comprises at least one set of frame elements extends in at least one direction, wherein said at least one said of frame elements is arranged relative to at least one opening formed in the bulkhead element, and 
wherein said at least one set of frame elements comprises a number of first frame elements and, optionally, a number of second frame elements, wherein the first frame elements and, optionally, the second frame elements are interconnected to divide a surface area of the bulkhead element into a plurality of enclosed and/or open-ended areas.

Bendel and Kondo are analogous art in that both relate to the field of endeavor of bulkheads. 
Kondo teaches wherein the bulkhead unit further comprises a frame structure (see reinforcing structure 13 including plurality of beams 15, 16a and 16b in fig. 1A) extending in the radial direction (beams of reinforcing structure 13 shown to extend radially from a longitudinal direction in fig. 1A), the frame structure is configured to be attached to at least the bulkhead element (bulkhead web 12 fig. 1A) and to arranged relative to said first or second side surface (reinforcing structure 13 shown to be arranged relative to a side surface of bulkhead web 12 in fig. 1A and fig. 1B), 
wherein said frame structure is configured to provide support for mounting of additional components (the reinforcing structure 13 would provide support for the mounting of additional components through reinforcing the structure of the bulkhead web 12 in fig. 1A), wherein the frame structure (reinforcing structure 13 fig. 1A) comprises at least one set of frame elements extending in at least one direction (see plurality of beams 15 and 16 in fig. 1A of Kondo as used to modify Bendel), and 
wherein said at least one set of frame elements (beams 15 and 16 fig. 1A) comprises a number of first frame elements (see 15 fig. 1A) and, optionally, a number of second frame elements (see 16 fig. 1A), wherein the first frame elements and, optionally, the second frame elements are interconnected (beams 15 and 16 are shown to be interconnected in fig. 1A) to divide a surface area of the bulkhead element into a plurality of enclosed and/or open-ended areas (beams 15 and 16 are shown to form enclosed areas and/or open-ended areas in fig. 1A due to them interconnecting with each other). Kondo teaches that the reinforcing structure 13 “provides sufficient strength and stiffness to help the bulkhead web 12 resist deformation due to the pressurized load” in para. 26. This section establishes that the reinforcing structure of Kondo provides/increases strength and stiffness to the bulkhead panel that it is attached to.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the vacant section of the bulkhead of Bendel with the reinforcing structure 13 from Kondo to obtain the benefit of ‘providing sufficient strength and stiffness to help the bulkhead web resist deformation due to loading’ as taught by Kondo.
The combination of Bendel as modified by Kondo would comprise ‘wherein said at least one set of frame elements is arranged relative to at least one opening formed in the bulkhead element’ since the frame elements would be arranged relative, i.e. arranged in reference to, the plurality of openings in Bendel (it would also be obvious to one of ordinary skill in the art to have the reinforcing structure from Kondo that is used to modify Bendel to be designed around the openings 24 in fig. 2 of Bendel so as to maintain their functionality).
Note: the phrase “optionally” was not determined to cause the claim to be indefinite by Examiner. See MPEP 217.05(h) “Alternative Limitations” subsection II “OPTIONALLY”.

Regarding Claim 6, the combination of Bendel and Kondo comprises the bulkhead unit according to claim 1, characterised in that said at least one enclosed area or said at least one open-ended area has inner dimensions equal to or greater than inner dimensions of at least one opening formed in the bulkhead element (see right opening 24 fig. 2 of Bendel). (in modifying Bendel with the teachings of Kondo, it would have been obvious to have reinforcing structure from Kondo that is sued to modify Bendel to be designed around the openings 24 in fig. 2 of Bendel, this would result in at least one enclosed/open-ended area defined by the beams 15 and 16 from Kondo be dimensioned larger than an opening 24 in fig. 2 of Bendel so as to maintain functionality of these access openings)

Claims 1 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN205154494U, herein referenced as Deng, in view of Kondo.
Regarding Claim 1, Deng recites a bulkhead unit (see fig. 2) for a wind turbine blade (1 fig. 1), the wind turbine blade comprising a blade shell (see shell of blade 1 in fig. 2) defining a blade root portion having an inner blade surface (see inner blade surface of root portion of blade 1 in fig. 2), 
wherein the bulkhead unit comprises a bulkhead element (baffle 2 fig. 2) substantially extending in a radial direction (baffle 2 shown to extend radially from axis shown in if 2), the bulkhead element (2 fig. 2) having a first side surface and a second side surface (tip facing surface and root facing surface of baffle 2 in fig. 2) facing in opposite longitudinal directions and a first peripheral edge facing the inner blade surface of the wind turbine blade when installed (outer edge of baffle 2 fig. 2), 
wherein outer dimensions of the bulkhead element correspond to inner dimensions of the blade root portion (“2 is provided with a central circular opening structure, and its diameter is the inner diameter of a lumen of the root piece coincide” page 3 para. 6), 
wherein the bulkhead unit further comprises a frame structure (see blower brackets/supports 8 and connect channel-section steel 5 in figs. 2 and 5) extending in the radial direction (5 and 8 are shown to extend radially in fig. 5), the frame structure is configured to be attached to at least the bulkhead element (5 and 8 is shown to be attached to baffle 2 via bolts in figs. 2 and 5) and to be arranged relative to said first or second side surface (see fig. 2), 
wherein said frame structure is configured to provide support for mounting of additional components (5 and 8 are shown to provide support/structure for the mounted components in figs. 2 and 5 which are at least part of an air handling system),
wherein the frame structure comprises at least one set of frame elements (see 8 and 5 in fig. 2) extends in at least one direction (5 and 8 shown to extend at least one direction in fig. 2 and fig. 5), wherein said at least one said of frame elements is arranged relative to at least one opening formed in the bulkhead element (5 and 8 are shown to be arranged relative to the opening 201,202 in a given manner in fig. 5), and 
However, Deng fails to anticipate wherein said at least one set of frame elements comprises a number of first frame elements and, optionally, a number of second frame elements, wherein the first frame elements and, optionally, the second frame elements are interconnected to divide a surface area of the bulkhead element into a plurality of enclosed and/or open-ended areas.
Deng and Kondo are analogous art in that both relate to the field of endeavor of bulkheads. 
Kondo teaches of wherein said at least one set of frame elements (see reinforcing structure 13 comprised of a plurality of beams 15 and 16a, 16b in fig. 1A) comprises a number of first frame elements (15 fig. 1A) and, optionally, a number of second frame elements (16a,16b in fig. 1A), wherein the first frame elements and, optionally, the second frame elements are interconnected (shown in fig. 1A) to divide a surface area of the bulkhead element into a plurality of enclosed and/or open-ended areas (see plurality of enclosed/open-ended areas formed by the beams in fig. 1A).
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the frame structure of Deng adjacent the baffle 2 (see circled components in Examiner Figure 1 below, i.e. 5 and 8 attached to 2 in fig. 5 of Deng) to be a lattice/grid frame structure as disclosed by Kondo so as to obtain the benefit of increased stiffness and strength as taught by Kondo. 
The combination of Deng and Kondo would result in wherein said at least one said of frame elements is arranged relative to at least one opening formed in the bulkhead element (since the modification would result in the frame elements being arranged in some manner relative to the opening).

Regarding Claim 9, the combination of Deng and Kondo comprises the bulkhead unit according to claim 1, characterised in that the frame structure is position on one side of the bulkhead element (brackets 8 and steel 5 is shown to be on the tip side of the baffle 2 in fig. 2 of Deng; 5 and 8 being modified with the teachings of Kondo above) and at least one of said additional components is positioned on an opposite side of the bulkhead element (see blower connection port between blower 6 and heater 4 in fig. 2 of Deng, shown to be on the root side of baffle 2; “heater 4 is connected to a blower connection port 6 and the port is aligned with the fixing bolts connecting the two” pg. 4 para. 3 of Deng).

Regarding Claim 10, the combination of Deng and Kondo comprises a wind turbine blade extending from a blade root to a tip end (see tip 102 and root 101 of blade 1 in fig. 1 of Deng) in a longitudinal direction and further from a leading edge to a trailing edge (see leading edge and trailing edge of blade 1 in fig. 1 of Deng) in a chordwise direction, the wind turbine blade comprising a blade shell having an inner surface and an outer surface (see blade shell with inner/outer surfaces of blade 1 in fig. 2 of Deng) defining a pressure side and a suction side (pressure and suction sides of blade 1 fig. 1 of Deng), the  blade shell comprises a blade root portion extending from the blade root (see 101 in fig. 1 and root portion in fig. 2 of Deng), wherein a bulkhead unit is arranged within the blade root portion and attached to the blade shell (shown in fig. 2 of Deng), characterised in that the bulkhead unit is configured according to claim 1 (see rejection of claim 1 above with Deng as modified by Kondo).

Regarding Claim 11, the combination of Deng and Kondo comprises the wind turbine blade according to claim 10, characterised in that at least one heater or blower unit (see blower 6 fig. 2 of Deng) forming part of a de-icing system is arranged within the wind turbine blade (see de-icing assembly within blade 1 in fig. 2 of Deng), wherein said at least one heater or blower unit is mounted to the frame structure of the bulkhead unit (blower 6 is shown to be mounted to 5 and 8 in fig. 2, as modified by the teachings of Kondo in claim 1).

Regarding Claim 12, the combination of Deng and Kondo comprises the wind turbine blade according to claim 11, characterised in that said at least one heater or blower unit (blower 6 fig. 2 of Deng) and the frame structure are positioned on opposite sides or on the same side of the bulkhead element (blower 6 and elements 5, 8 are shown to be on the same side of baffle 2 in fig. 2 of Deng; the elements 5,8 in fig. 2 of Deng being modified by the teachings of Kondo as described above in claim 1).

Regarding Claim 13, the combination of Deng and Kondo comprises the wind turbine blade according to claim 11, characterised in that further additional components (see bolts which mount blower 6 onto 5 and/or 8 in fig. 2 and fig. 5 of Deng) are mounted to the frame structure (5 and 8 in fig. 2 of Deng, as modified by Kondo), wherein said further additional components form part of at least one further system (the bolts in fig. 2 of Deng would form part of a fastening system for securing components together). 

    PNG
    media_image1.png
    534
    640
    media_image1.png
    Greyscale

Examiner Figure 1 – annotated version of fig. 2 from Deng

Claims 1-3 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2013041190A1, herein referenced as Zeller, in view of US 8245971, herein referenced as Makela.
Regarding Claim 1, Zeller recites a bulkhead unit (22 fig. 3b) for a wind turbine blade (14 fig. 1), the wind turbine blade (1 fig. 1) comprising a blade shell (see shell of blade 14 fig. 2) defining a blade root portion (rotor blade root 16 fig. 4) having an inner blade surface (37 fig. 4), wherein the bulkhead unit comprises a bulkhead element (cover plate or end cover 26 fig. 3b) substantially extending in a radial direction (shown in fig. 3b), the bulkhead element (26 fig. 3b) having a first side surface (see blade tip facing side surface, i.e. bottom, of 26 fig. 3b) and a second side surface (see root facing side surface, i.e. top, of 26 fig. 3b) facing in opposite longitudinal directions and a first peripheral edge (edge where 28 contacts inner surface 37 fig. 4) facing the inner blade surface (37 fig. 4) of the wind turbine blade (14 fig. 4) when installed, 
	wherein outer dimensions of the bulkhead element (see outer dimensions of 22 fig. 4) substantially correspond to inner dimensions of the blade root portion (see inner dimensions of root 16 in fig. 4), [wherein said bulkhead unit] is configured to provide support for mounting of additional components (see 24 fig. 3a; “opening 24 can be closed by means of a hatch, not shown” para. 43; this hatch being an entry system and would include components such as: a door, handle, hinges, locks, etc.).

however, Zeller fails to anticipate wherein the bulkhead unit further comprises a frame structure extending in the radial direction, 
	wherein the frame structure is configured to be attached to at least the bulkhead element and to be arranged relative to said first or second side surface, 
	wherein said frame structure is configured to provide support for mounting of additional components,
	wherein the frame structure comprises at least one set of frame elements extends in at least one direction, wherein said at least one said of frame elements is arranged relative to at least one opening formed in the bulkhead element, and 
	wherein said at least one set of frame elements comprises a number of first frame elements and, optionally, a number of second frame elements, wherein the first frame elements and, optionally, the second frame elements are interconnected to divide a surface area of the bulkhead element into a plurality of enclosed and/or open-ended areas.

Zeller and Makela are analogous art in that both relate to the field of endeavor of bulkheads (an upright partition separating compartments” Merriam Webster). Makela would qualify since 7a-7d fig. 1 can be characterised as bulkheads, i.e. upright partitions separating compartments.
Makela teaches a frame structure (comprised of 20a and 20b fig. 7d) extending in the radial direction, 
	wherein the frame structure is configured to be attached to a side surface (20a and 20b shown to be attached to the surface of 7 that is visible in fig. 7d; the reinforcements are shown to be integrally formed on the side surface in fig. 6d), 
	wherein the frame structure comprises at least one set of frame elements (see plurality of 20a and 20b in fig. 7d which could make up at least one set) extends in at least one direction, and 
	wherein said at least one set of frame elements comprises a number of first frame elements (20a fig. 7d) and, optionally, a number of second frame elements (20b fig. 7d), wherein the first frame elements and, optionally, the second frame elements are interconnected (20a and 20b are shown to be interconnected with each other in fig. 7d) to divide a surface area of the bulkhead element (wing ribs 7 fig. 7d) into a plurality of enclosed and/or open-ended areas (see plurality of enclosed and/or open-ended areas defined by 20a and 20b in fig. 7d). Makela also teaches “Although the structure is thin and light, it is, however, very rigid thanks to the profile reinforcements arranged in a latticed manner” in col. 5 lines 42-44 and “the directed reinforcements forming a latticed reinforcement structure in the curved element, which is advantageous as regards strength” col. 2 lines 14-17; 

Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the first and/or second side surfaces of end cover 26 of Zeller to include the integrated reinforcements 20a,20b fig. 7d disclosed by Makela so as to obtain the benefit of ‘a strength structure’ as taught by Makela. 
The combination of Zeller and Makela comprises wherein said frame structure is configured to provide support for mounting of additional components (since the reinforcements from Makela modify the end cover 26 of Zeller, the reinforcements in the combination would provide support for the mounting of the hatch components by adding structural strength to the end cover 26 fig. 3b of Zeller), and wherein said at least one said of frame elements is arranged relative to at least one opening formed in the bulkhead element (the frame elements would be arranged relative, i.e. arranged in reference to, the opening of Zeller in the combination above. Further, it would also be to one of ordinary skill in the art to have the reinforcing structure from Kondo that is used to modify Bendel to be designed around the openings 24 in fig. 2 of Bendel so as to maintain their functionality). The combination of Zeller and Makela would have a flange structure that is configured to provide support for mounting additional components (since the flange structure from Makela would act as a reinforcing structure, it would therefore provide support for mounting of additional components due to strengthening the partition wall).

Regarding Claim 2, the combination of Zeller and Makela comprises the bulkhead unit according to claim 1, characterised in that the bulkhead element comprises at least one peripheral flange (laminate angle 28 fig. 3b of Zeller) configured to be attached to the blade shell (see adhesive connection 30 fig. 4 of Zeller) of the wind turbine blade, wherein said at least one peripheral flange (28 fig. 4 of Zeller) projects in one longitudinal direction from the first or second side surface (laminate angle 28 shown to extend longitudinally inward in fig. 4 of Zeller).

Regarding Claim 3, the combination of Zeller and Makela comprises the bulkhead unit according to claim 1, characterised in that the frame structure has a second peripheral edge facing the inner blade surface of the wind turbine blade, when installed, wherein said second peripheral edge is retracted relative the first peripheral edge (peripheral edge of 22 at contact surface 29 fig. 4 of Zeller). (the peripheral edge of the frame structure in the combination of Zeller and Makela would be defined by the only planar section of the bulkhead 22 which his end cover 26 in fig. 4 of Zeller, this end cover 26 is shown to be retracted relative to the peripheral edge at the contact surface 29 in fig. 4 of Zeller)

Regarding Claim 7, the combination of Zeller and Makela comprises the bulkhead unit according to claim 1, characterised in that the bulkhead element comprises a central part (end cover 26 fig. 3b of Zeller) and a peripheral part (laminate angle 28 fig. 3b of Zeller), wherein said central part is configured to be attached to said peripheral part (end cover 26 shown to be attached to laminate angle 28 in fig. 3b of Zeller). 

Regarding Claim 8, the combination of Zeller and Makela comprises the bulkhead unit according to claim 2, characterised in that said frame structure is contacting or spaced apart from the first or second side surface (see plurality of 20a and 20b in fig. 7d of Makela, as used to modify Zeller), wherein the frame structure is attached to at least the at least one peripheral flange or a central part (see cover end 26 fig. 3b of Zeller) of the bulkhead element (22 fig. 4 of Zeller).
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10502192 – discloses a wind turbine blade with de-icing means, the blade having a root section with a baffle, the baffle having an electric heating control cabinet and an air heating control cabinet mounted thereon.
US 10384759 – discloses a bulkhead for an aircraft, the bulkhead having a lattice/web like ridge arrangement on a side of the bulkhead so as to provide increased strength/stiffness to combat deformation due to pressure loads.
EP2801721B1 – discloses a wind turbine blade with a bulkhead/partition wall disposed in the blade root, the wind turbine blade also including a hot air de-icing system with components in the blade root. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146. The examiner can normally be reached 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745